Citation Nr: 1627974	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976, February to July of 1991, October 2001 to September 2002, and from February 2003 to February 2004, with additional service in the Air Force Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran timely appealed that decision.  

In March 2015, the Board denied service connection for bilateral upper extremity peripheral neuropathy while granting a separate service connection claim for hypertension.  On further appeal, the United States Court of Appeals for Veterans Claims granted a joint motion of the parties to vacate the part of the Board's decision denying the peripheral neuropathy claim and to remand the case back to the Board for further consideration.  The parties agreed that, in deciding the claim for service connection for peripheral neuropathy, the Board should have considered whether the Veteran's diagnosed carpal tunnel syndrome was within the scope of the peripheral neuropathy claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veterans Law Judge who presided over the March 2013 Travel Board hearing is not currently available to participate in a decision in this appeal.  For this reason, the Board sent the Veteran a letter in March 2016 advising him that, pursuant to 38 C.F.R. § 19.3(b) (2015), his appeal would be assigned to a different judge.  The letter also informed him that he had the right to another hearing before the judge who would decide his appeal.  The Veteran was therefore invited to have a second hearing before another judge.  

In April 2016, the Board received a response from the Veteran, who indicated that he did want another hearing, this time by videoconference.  This case must be remanded so that the requested hearing can take place.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a video conference hearing before a Member of the Board at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran and his representative of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

